       Case 3:20-cr-01700-JLS Document 41 Filed 11/04/20 PageID.87 Page 1 of 1




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                    ) Case No.: 3:20-cr-1700-JLS
                                                  )
 9               Plaintiff,                       )
                                                  )
10         v.                                     ) ORDER CONTINUING MOTION
                                                  ) HEARING/TRIAL SETTING
11                                                )
     MICHAEL LADRE DUNBAR,                        )
12                                                )
                                                  )
13                                                )
                 Defendant.                       )
14

15

16         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
17   that the Motion Hearing/Trial Setting in this matter be continued from November 6,
18   2020 to December 11, 2020 at 2:00 p.m.
19         For the reasons set forth in the joint motion, the Court finds that the ends of justice
20   will be served by granting the requested continuance, and these outweigh the interests of
21   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
22   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24

25   DATED: November 4, 2020
26                                                 Honorable Janis L. Sammartino
                                                   United States District Judge
27

28




                                           13:20-cr-1700-JLS
